DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the communication filed on 05/15/2018.
3.	Acknowledgment is made of Continuing Data: This application is a 371 of PCT/CN2018/101463 filed 08/21/2018.
4.	Acknowledgment is made of Foreign Application: CHINA 201810113382.7 filed 02/05/2018.
5.	Claims filed 03/20/2020 (Preliminary Amendment) have been acknowledged.  Claims 6-10 have been cancelled.  Claims 13-20 have been newly added.  Claims 1-5 and 11-20 are pending in the application.  

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 03/20/2020 and 10/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 12 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim(s) 12 and 17-20 recite: “A computer readable storage medium...” however, per Applicants’ specifications, paragraph [0100] states: “…in a computer readable storage medium.  The software function units can be stored in a storage medium, which may be any of various mediums capable of storing program codes, such as a USB disk, a mobile hard disk, a Read Only Memory (ROM), a Random Access Memory (RAM), a magnetic disk or an optical disc or the like, containing instructions which cause a computer device (which can be a personal computer, a server, a network device or the like) to perform at least a portion of the steps of the methods according to the embodiments of the present disclosure”.  With the broadest reasonable interpretation in the light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP § 2111), the claim as a whole covers both transitory and non-transitory media (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2).  Appropriate correction is required by limiting the media to only non-transitory media.  To expedite a complete examination of the instant application the claims rejected under U.S.C. 101 (non-

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 1-3, 5, 11-14, 16-18 and 20 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 102(a)(2) as being anticipated by Larin et al. (Pub. No. US 2017/0139694 A1; hereinafter referred to as Larin).

As per claim 1, Larin discloses a method for data compilation, comprising:
traversing files to be compiled in a project to be complied to obtain all initial class files (See Fig. 1 – traverses files); importing all the initial class files into a specified number of intermediate class files, the specified number being smaller than a total number of the initial class files; and compiling the intermediate class files to obtain target data (See paragraph [0036] and [0038] – optimization which includes smaller number).

As per claim 2, Larin discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein said traversing the files to be compiled in the project to be complied to obtain all initial class files comprises: acquiring a file name suffix of each of the files to be compiled in the project to be complied; and selecting, from all the files to be compiled, files having their respective file name suffixes included in a set of preset name suffixes, as the initial class files (See Fig. 1 – selects suffix).

As per claim 3, Larin discloses the method of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), wherein the initial class files comprise at least one of header files or source files (See paragraph [0019]).

As per claim 5, Larin discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)), further comprising, prior to said traversing the files to be compiled in the project to be complied to obtain all initial class files: acquiring duplicated data object identifiers in the project to be complied; and assigning a unique identifier to data objects having same data object identifiers (See paragraph [0024] – remove redundancies/garbage collection).

Claims 6-10 (Cancelled).

Claims 11, 13-14 and 16 are essentially the same as claims 1-3 and 5 except that they set forth the claimed invention as an electronic device and they are rejected with the same reasoning as applied hereinabove.

Claims 12, 17-18 and 20 are essentially the same as claims 1-3 and 5 except that they set forth the claimed invention as a computer readable storage medium and they are rejected with the same reasoning as applied hereinabove.

Claim Rejections – 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


15.	Claims 4, 15 and 19 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Larin et al. (Pub. No. US 2017/0139694 A1; hereinafter referred to as Larin), in view of Navaro et al. (Patent No. US 7,827,525 B1; hereinafter referred to as Navaro).

As per claim 4, Larin discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)).
	Although Larin performs a complete optimization, including library (See paragraph [0037]); Larin does not explicitly states generating the DLL - wherein said compiling the intermediate class files to obtain the target data comprises: generating dynamic library files from the intermediate class files in accordance with a specified compilation rule; and packing the dynamic library files to obtain the target data.
	Navaro discloses management of files of optimizing compilation - generating dynamic library files from the intermediate class files in accordance with a specified compilation rule; and packing the dynamic library files to obtain the target data (See Fig. 2 – DLL).
Larin and Navaro are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Larin’s programing optimization, which eliminates redundant code and faster compilation; and combine it with Navaro’s data management during compilation, which concentrates on data retrieval and utilization of DLL; thus, efficient compilations is attained by reducing the amount of unnecessary code making the targeted executable shorter and faster (See Larin’s and Navaro’s abstract).		

Claim 15 is essentially the same as claim 4 except that it is set forth the claimed invention as an electronic device and it is rejected with the same reasoning as applied hereinabove.

Claim 19 is essentially the same as claims 4 except that it is set forth the claimed invention as a computer readable storage medium and it is rejected with the same reasoning as applied hereinabove

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stoodley – Patent No. US 10,467,026 B2; which teaches: Correlating class loader objects across execution environments.

17.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FRANCISCO J APONTE/
Primary Examiner, Art Unit 2198
03/31/2021.